DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 03/23/2022
Applicant Arguments						-Receipt Date 03/23/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/23/2022. Claims 1-20 are pending. Claims 1, 4-6, 8, 11-13, 15, and 18-20 are amended. Applicant's amendments to the claims have overcome the objections previously set forth.

Response to Arguments
Applicant’s arguments, see Remarks pages 12-13, filed 03/23/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over US 7,451,294 (hereinafter, Sperber) in view of US 2016/0350115 (hereinafter, Tonnerre).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,451,294 (hereinafter, Sperber) in view of US 2016/0350115 (hereinafter, Tonnerre).
	Regarding claim 1, Sperber teaches:
1. A method for executing instructions, comprising: 
decoding instructions to identify an instruction to be split (col 2 lines 58-62 and col 4 lines 45-53: macro-instructions are decoded, where the decoding identifies the macro-instruction, and the macro-instruction is to be split into uops); 
splitting the identified instruction into two or more split instructions (col 4 lines 45-53: the macro-instruction identified by the decoding is split into one or more uops), the split instructions comprising correlated instructions having a correlation, and the correlated instructions having a corresponding virtual register (col 4 lines 53-54 and col 5 lines 21-36: the uops/split instructions comprise a first and second uop which are sent to the RAT and are correlated instructions that have a correlation to a corresponding logical/virtual register since the logical source register of the second uop may match the destination register of the first uop); 
performing register renaming on the split instructions (col 5 lines 4-12: the RAT/ALLOC logic performs register renaming on the uops/split instructions by assigning physical registers to the destination registers), wherein for the correlated instructions, a first physical register configured to store results from executing at least one split instruction of the split instructions and allocated to the corresponding virtual register is the same as a second physical register (col 6 lines 53-64 and col 7 lines 7-15: when the logical source of the second uop matches the logical destination of a first uop, the logical destination of the first uop is assigned as a physical source of the second uop, this means that a first physical register that is allocated to the logical destination of the first uop is the same as a physical register that is used as the source of the second uop; col 9 lines 21-25: the destination register of the first uop stores results from executing the first uop); and 
executing the split instructions after the register renaming (col 5 lines 7-12: the uops are executed by execution units after being renamed by the RAT/ALLOC logic).
Sperber does not teach that the second physical register is designated to be released after executing the at least one split instruction of the split instructions.
	However, Tonnerre teaches a physical register is designated to be released after executing at least one split instruction ([0143]: physical register P1 is freed after executing the uops/split instructions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Sperber to release its physical registers after executing each uop of an instruction as taught by Tonnerre such that the destination physical register of the first uop that is the same as the source physical register of the second uop in Sperber will be designated to be released after executing the first and second uops in the combination. One of ordinary skill in the art would have been motivated to make this modification to allow for the physical registers to be reused/reallocated (Tonnerre [0143]), which would reduce the number of physicals registers required to be implemented and would improve efficiency of the physical register file since the physical registers would be reused instead of being used only once. 

	Regarding claim 2, Sperber in view of Tonnerre teaches:
2. The method of claim 1, further comprising: 
making correlation marks on the correlated instructions to indicate a producer instruction and a consumer instruction in the correlated instructions (Sperber col 5 lines 4-12: the pointer assigned to the destination register is a correlation mark on the uop in the translation array and the pointer indicates that the first uop is a producer instruction since the first uop produces a result that is stored in the destination physical register pointed to by the pointer; Sperber col 7 lines 7-15: the stored value of Ldst marks the second uop when Ldst is assigned as the physical source of the second uop and Ldst being assigned as the source of the second uop indicates the second uop is a consumer instruction since the second uop consumes the result stored at Ldst), wherein the corresponding virtual register is used as a destination register in the producer instruction, and the corresponding virtual register is used as a source register in the consumer instruction (Sperber col 7 lines 7-15: Ldst is used as a destination register in the first uop/producer instruction and is used as a source register in the second uop/consumer instruction); 
wherein performing register renaming further comprises: 
allocating the first physical register to the destination register in the split instructions (Sperber col 5 lines 4-12: the RAT/ALLOC logic allocates the physical register to the destination register) and designating the second physical register to be released after executing the producer instruction (the allocation of the physical register in Sperber col 5 lines 4-12 is also a designation that the physical register is to be released after executing the uops as taught by Tonnerre [0143] since the register must first be allocated in order for it to be released); and 
designating a third physical register from which a value is taken for the source register in the consumer instruction (Sperber col 7 lines 7-15: the physical register allocated as a source of the second uop/consumer instruction is a third physical register and a value is taken from this register since it is a source); 
wherein for the corresponding virtual register in the producer instruction, the allocated first physical register is the same as the designated second physical register (Sperber col 6 lines 53-64 and col 7 lines 7-15: when the logical source of the second uop matches the logical destination of a first uop, the logical destination of the first uop is assigned as a physical source of the second uop, this means that a first physical register that is allocated to the logical destination of the first uop is the same as a physical register that is used as the source of the second uop); and 
wherein the designated third physical register for the corresponding virtual register in the consumer instruction is the same as the first physical register and allocated to the corresponding virtual register in the producer instruction (Sperber col 7 lines 7-15: the physical register, i.e. the third register, for the logical/virtual source of the second uop is the same as the physical register, i.e. the first register, for the logical/virtual destination Ldst of the first uop when the stored value of Ldst is assigned as a physical source of the second uop).

	Regarding claim 3, Sperber in view of Tonnerre teaches:
3. The method of claim 2, wherein performing register renaming further comprises: 
recording, in a register renaming table, information of the first physical register allocated to the destination register in the split instructions and information of the designated second physical register to be released after executing the producer instruction (col 5 lines 4-12: the translation array, i.e. a register renaming table, records a pointer to a physical register for a logical destination register of a uop, this pointer is information of the first and second physical registers since the first and second physical registers are the same).

	Regarding claim 5, Sperber in view of Tonnerre teaches: 
5. The method of claim 2, wherein the correlation mark further comprises a mapping relation between the corresponding virtual register and the first physical register (Sperber col 5 lines 4-12: the pointer is a mapping relation between the logical/virtual destination register and the first physical register), and performing register renaming comprises: 
recording, for the producer instruction, the allocated first physical register in the correlation mark (Sperber col 5 lines 4-12: the pointer to the physical register records the physical register and the pointer is for the producer instruction since the pointer is for the destination register); and 
acquiring, for the consumer instruction, the allocated first physical register according to the correlation mark as the third physical register designated for the corresponding virtual register and from which the value is taken (Sperber col 7 lines 7-15: the RAT/ALLOC logic acquires/assigns the physical register according to the pointer as the source of the second uop/consumer instruction, see also Fig. 3A showing the logic inside RAT/ALLOC 400 for acquiring and assigning Ldst 436).

	Regarding claim 7, Sperber in view of Tonnerre teaches:
7. The method of claim 2, wherein the correlation mark is implemented using a signal or a table entry record (Sperber col 5 lines 4-12: the pointer is stored in an entry of the translation array, i.e. a table entry record).

	Regarding claim 8, Sperber teaches:
8. An instruction executing device in a processor, comprising: 
a decoding unit (Fig. 2 320 and col 10 lines 65-67: the portion of the decoder that identifies the macro-instruction is a decoding unit) including circuitry configured to decode instructions to identify an instruction to be split (col 2 lines 58-62 and col 4 lines 45-53: macro-instructions are decoded, where the decoding identifies the macro-instruction, and the macro-instruction is to be split into uops); 
an instruction splitting unit (col 4 lines 3-10, lines 50-53, and col 11 lines 1-12: the portion of the decoder that splits the instruction into one or more uops is the instruction splitting unit) including circuitry configured to split the identified instruction into two or more split instructions (col 4 lines 45-53: the macro-instruction identified by the decoding is split into one or more uops), the split instructions comprising correlated instructions having a correlation, and the correlated instructions having a corresponding virtual register (col 4 lines 53-54 and col 5 lines 21-36: the uops/split instructions comprise a first and second uop which are sent to the RAT and are correlated instructions that have a correlation to a corresponding logical/virtual register since the logical source register of the second uop may match the destination register of the first uop); 
a register renaming unit (Fig. 2 400) including circuitry configured to perform register renaming on the split instructions (col 5 lines 4-12: the RAT/ALLOC logic performs register renaming on the uops/split instructions by assigning physical registers to the destination registers), wherein for the correlated instructions, a first physical register configured to store results from executing at least one split instruction of the split instructions and allocated to the corresponding virtual register is the same as a second physical register (col 6 lines 53-64 and col 7 lines 7-15: when the logical source of the second uop matches the logical destination of a first uop, the logical destination of the first uop is assigned as a physical source of the second uop, this means that a first physical register that is allocated to the logical destination of the first uop is the same as a physical register that is used as the source of the second uop; col 9 lines 21-25: the destination register of the first uop stores results from executing the first uop); and 
an executing unit (Fig. 2 200) including circuitry configured to execute the split instructions after the register renaming (col 5 lines 7-12: the uops are executed by execution units after being renamed by the RAT/ALLOC logic).
Sperber does not teach that the second physical register is designated to be released after executing the at least one split instruction of the split instructions.
	However, Tonnerre teaches a physical register is designated to be released after executing at least one split instruction ([0143]: physical register P1 is freed after executing the uops/split instructions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Sperber to release its physical registers after executing each uop of an instruction as taught by Tonnerre such that the destination physical register of the first uop that is the same as the source physical register of the second uop in Sperber will be designated to be released after executing the first and second uops in the combination. One of ordinary skill in the art would have been motivated to make this modification to allow for the physical registers to be reused/reallocated (Tonnerre [0143]), which would reduce the number of physicals registers required to be implemented and would improve efficiency of the physical register file since the physical registers would be reused instead of being used only once. 

	Regarding claim 9, Sperber in view of Tonnerre teaches: 
9. The instruction executing device of claim 8, further comprising: 
a correlation marking unit (Fig. 3A 410 and 412) including circuitry configured to make correlation marks on the correlated instructions to indicate a producer instruction and a consumer instruction in the correlated instructions (Sperber col 5 lines 4-12: the pointer assigned to the destination register is a correlation mark on the uop in the translation array and the pointer indicates that the first uop is a producer instruction since the first uop produces a result that is stored in the destination physical register pointed to by the pointer; Sperber col 7 lines 7-15: the stored value of Ldst marks the second uop when Ldst is assigned as the physical source of the second uop and Ldst being assigned as the source of the second uop indicates the second uop is a consumer instruction since the second uop consumes the result stored at Ldst), wherein the corresponding virtual register is used as a destination register in the producer instruction, and the corresponding virtual register is used as a source register in the consumer instruction (Sperber col 7 lines 7-15: Ldst is used as a destination register in the first uop/producer instruction and is used as a source register in the second uop/consumer instruction), 
wherein the register renaming unit is configured to: 
allocate the first physical register to the destination register in the split instructions (Sperber col 5 lines 4-12: the RAT/ALLOC logic allocates the physical register to the destination register) and designate the second physical register to be released after executing the producer instruction (the allocation of the physical register in Sperber col 5 lines 4-12 is also a designation that the physical register is to be released after executing the uops as taught by Tonnerre [0143] since the register must first be allocated in order for it to be released); and 
designate a third physical register from which a value is taken for the source register in the consumer instruction (Sperber col 7 lines 7-15: the physical register allocated as a source of the second uop/consumer instruction is a third physical register and a value is taken from this register since it is a source); 
wherein for the corresponding virtual register in the producer instruction, the allocated first physical register is the same as the designated second physical register (Sperber col 6 lines 53-64 and col 7 lines 7-15: when the logical source of the second uop matches the logical destination of a first uop, the logical destination of the first uop is assigned as a physical source of the second uop, this means that a first physical register that is allocated to the logical destination of the first uop is the same as a physical register that is used as the source of the second uop), and 
wherein the designated third physical register for the corresponding virtual register in the consumer instruction is the same as the first physical register and allocated to the corresponding virtual register in the producer instruction (Sperber col 7 lines 7-15: the physical register, i.e. the third register, for the logical/virtual source of the second uop is the same as the physical register, i.e. the first register, for the logical/virtual destination Ldst of the first uop when the stored value of Ldst is assigned as a physical source of the second uop).

Regarding claim 10, Sperber in view of Tonnerre teaches:
10. The instruction executing device of claim 9, further comprising: 
a register renaming table configured to record information of the first physical register and allocated to the destination register in the split instructions when the register is renamed and information of the second physical register designated to be released after executing the producer instruction (col 5 lines 4-12: the translation array, i.e. a register renaming table, records a pointer to a physical register for a logical destination register of a uop, this pointer is information of the first and second physical registers since the first and second physical registers are the same).

	Regarding claim 12, Sperber in view of Tonnerre teaches:
12. The instruction executing device of claim 9, wherein the correlation mark further comprises a mapping relation between the corresponding virtual register and the first physical register (Sperber col 5 lines 4-12: the pointer is a mapping relation between the logical/virtual destination register and the first physical register); and 
the register renaming unit is further adapted to record, for the producer instruction, the allocated first physical register in the correlation mark (Sperber col 5 lines 4-12: the pointer to the physical register records the physical register and the pointer is for the producer instruction since the pointer is for the destination register); and acquire, for the consumer instruction, the allocated first physical register according to the correlation mark as the third physical register designated for the corresponding virtual register and from which  the value is taken (Sperber col 7 lines 7-15: the RAT/ALLOC logic acquires/assigns the physical register according to the pointer as the source of the second uop/consumer instruction, see also Fig. 3A showing the logic inside RAT/ALLOC 400 for acquiring and assigning Ldst 436).

	Regarding claim 14, Sperber in view of Tonnerre teaches:
14. The instruction executing device of claim 9, wherein the correlation mark is implemented using a signal or a table entry record (Sperber col 5 lines 4-12: the pointer is stored in an entry of the translation array, i.e. a table entry record).

	Regarding claim 15, Sperber teaches:
15. A processor (Fig. 2) comprising: 
an instruction executing device (Fig. 2 200) comprising: 
a decoding unit (Fig. 2 320 and col 10 lines 65-67: the portion of the decoder that identifies the macro-instruction is a decoding unit) including circuitry configured to decode instructions to identify an instruction to be split (col 2 lines 58-62 and col 4 lines 45-53: macro-instructions are decoded, where the decoding identifies the macro-instruction, and the macro-instruction is to be split into uops); 
an instruction splitting unit (col 4 lines 3-10, lines 50-53, and col 11 lines 1-12: the portion of the decoder that splits the instruction into one or more uops is the instruction splitting unit) including circuitry configured to split the identified instruction into two or more split instructions (col 4 lines 45-53: the macro-instruction identified by the decoding is split into one or more uops), the split instructions comprising correlated instructions having a correlation, and the correlated instructions having a corresponding virtual register (col 4 lines 53-54 and col 5 lines 21-36: the uops/split instructions comprise a first and second uop which are sent to the RAT and are correlated instructions that have a correlation to a corresponding logical/virtual register since the logical source register of the second uop may match the destination register of the first uop); 
a register renaming unit (Fig. 2 400)  including circuitry configured to perform register renaming on the split instructions (col 5 lines 4-12: the RAT/ALLOC logic performs register renaming on the uops/split instructions by assigning physical registers to the destination registers), wherein for the correlated instructions, a first physical register configured to store results from executing at least one split instruction of the split instructions and allocated to the corresponding virtual register is the same as a second physical register (col 6 lines 53-64 and col 7 lines 7-15: when the logical source of the second uop matches the logical destination of a first uop, the logical destination of the first uop is assigned as a physical source of the second uop, this means that a first physical register that is allocated to the logical destination of the first uop is the same as a physical register that is used as the source of the second uop; col 9 lines 21-25: the destination register of the first uop stores results from executing the first uop); and 
an executing unit (Fig. 2 220, 240, and 300)  including circuitry configured to execute the split instructions after the register renaming (col 5 lines 7-12: the uops are executed by execution units after being renamed by the RAT/ALLOC logic).
Sperber does not teach that the second physical register is designated to be released after executing the at least one split instruction of the split instructions.
	However, Tonnerre teaches a physical register is designated to be released after executing at least one split instruction ([0143]: physical register P1 is freed after executing the uops/split instructions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Sperber to release its physical registers after executing each uop of an instruction as taught by Tonnerre such that the destination physical register of the first uop that is the same as the source physical register of the second uop in Sperber will be designated to be released after executing the first and second uops in the combination. One of ordinary skill in the art would have been motivated to make this modification to allow for the physical registers to be reused/reallocated (Tonnerre [0143]), which would reduce the number of physicals registers required to be implemented and would improve efficiency of the physical register file since the physical registers would be reused instead of being used only once. 

Regarding claim 16, Sperber in view of Tonnerre teaches:
16. The processor of claim 15, wherein the instruction executing device further comprises: 
a correlation marking unit (Fig. 3A 410 and 412) including circuitry configured to make correlation marks on the correlated instructions to indicate a producer instruction and a consumer instruction in the correlated instructions (Sperber col 5 lines 4-12: the pointer assigned to the destination register is a correlation mark on the uop in the translation array and the pointer indicates that the first uop is a producer instruction since the first uop produces a result that is stored in the destination physical register pointed to by the pointer; Sperber col 7 lines 7-15: the stored value of Ldst marks the second uop when Ldst is assigned as the physical source of the second uop and Ldst being assigned as the source of the second uop indicates the second uop is a consumer instruction since the second uop consumes the result stored at Ldst), wherein the corresponding virtual register is used as a destination register in the producer instruction, and the corresponding virtual register is used as a source register in the consumer instruction (Sperber col 7 lines 7-15: Ldst is used as a destination register in the first uop/producer instruction and is used as a source register in the second uop/consumer instruction), 
wherein the register renaming unit is configured to: 
allocate the first physical register to the destination register in the split instructions (Sperber col 5 lines 4-12: the RAT/ALLOC logic allocates the physical register to the destination register) and designate the second physical register to be released after executing the producer instruction (the allocation of the physical register in Sperber col 5 lines 4-12 is also a designation that the physical register is to be released after executing the uops as taught by Tonnerre [0143] since the register must first be allocated in order for it to be released); and 
designate a third physical register from which a value is taken for the source register in the consumer instruction (Sperber col 7 lines 7-15: the physical register allocated as a source of the second uop/consumer instruction is a third physical register and a value is taken from this register since it is a source); 
wherein for the corresponding virtual register in the producer instruction, the allocated first physical register is the same as the designated second physical register (Sperber col 6 lines 53-64 and col 7 lines 7-15: when the logical source of the second uop matches the logical destination of a first uop, the logical destination of the first uop is assigned as a physical source of the second uop, this means that a first physical register that is allocated to the logical destination of the first uop is the same as a physical register that is used as the source of the second uop), and 
wherein the designated third physical register for the corresponding virtual register in the consumer instruction is the same as the first physical register and allocated to the corresponding virtual register in the producer instruction (Sperber col 7 lines 7-15: the physical register, i.e. the third register, for the logical/virtual source of the second uop is the same as the physical register, i.e. the first register, for the logical/virtual destination Ldst of the first uop when the stored value of Ldst is assigned as a physical source of the second uop).

	Regarding claim 17, Sperber in view of Tonnerre teaches:
17. The processor of claim 15, further comprising: 
a register renaming table configured to record information of the first physical register and allocated to the destination register in the split instructions when the register is renamed and information of the second physical register designated to be released after executing the producer instruction (Sperber col 5 lines 4-12: the translation array, i.e. a register renaming table, records a pointer to a physical register for a logical destination register of a uop, this pointer is information of the first and second physical registers since the first and second physical registers are the same).

Regarding claim 19, Sperber in view of Tonnerre teaches: 
19. The processor of claim 16, wherein the correlation mark further comprises a mapping relation between the corresponding virtual register and the first physical register (Sperber col 5 lines 4-12: the pointer is a mapping relation between the logical/virtual destination register and the first physical register); and 
the register renaming unit is further adapted to record, for the producer instruction, the allocated first physical register in the correlation mark (Sperber col 5 lines 4-12: the pointer to the physical register records the physical register and the pointer is for the producer instruction since the pointer is for the destination register); and acquire, for the consumer instruction, the allocated first physical register according to the correlation mark as the third physical register designated for the corresponding virtual register and from which the value is taken (Sperber col 7 lines 7-15: the RAT/ALLOC logic acquires/assigns the physical register according to the pointer as the source of the second uop/consumer instruction, see also Fig. 3A showing the logic inside RAT/ALLOC 400 for acquiring and assigning Ldst 436).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,451,294 (hereinafter, Sperber) in view of US 2016/0350115 (hereinafter, Tonnerre) and US 5,546,554 (hereinafter, Yung).
Regarding claim 4, Sperber in view of Tonnerre teaches: 
4. The method of claim 3, wherein the information of the first physical register and the information of the second physical register are recorded in the register renaming table for the corresponding virtual register (col 5 lines 4-12 and col 7 lines 7-15: the pointer to the first physical register is information of the first physical register for the logical/virtual destination register recorded in the translation table, and the pointer is also information of the second physical register since the second physical register is the same as the first physical register); and 
wherein executing the renamed split instructions comprises: 
saving the consumer instruction in an issue queue (Sperber col 4 lines 21-25, lines 50-54, and Fig. 2: the execution in the front-end 300 of the uops, which are renamed at 400 and which include the second uop/consumer instruction, includes saving the second uop in the IDQ/issue queue at 330); and 
fetching the consumer instruction from the issue queue and executing the consumer instruction (Sperber Fig. 2: the execution of the uops, including the second uop/consumer instruction, include fetching the uops from the IDQ 330 and executing the uops at 240/220).
Sperber in view of Tonnerre does not explicitly teach:
		a ready mark recorded in the register renaming table;
	wherein the ready mark indicates whether a value in the corresponding virtual register is ready
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state.
	However, Yung teaches:
a ready mark recorded in the register renaming table (col 10 lines 3-10 and col 11 lines 24-25: a status bit/ready mark is recorded in the map for each virtual register operands);
wherein the ready mark indicates whether a value in the corresponding virtual register is ready (col 10 lines 3-10: the ready status indicates that the value in the physical register for the virtual register operands are ready for use)
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state (col 10 lines 62-64: the instruction that uses the operand is executed when the ready mark indicates a ready status).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation table of Sperber to include a status bit/ready mark as taught by Yung for indicating whether a value is ready for an instruction to be executed using the value. 
One of ordinary skill in the art would have been motivated to make this modification to efficiently indicate when operands are ready by using a single bit as opposed to implementations which may require checking more than a single bit to determine if an operand is ready, such as implementations which may require saving the value of an operand and comparing the value in the register with the saved value to determine when the operand has a new value.

Regarding claim 11, Sperber in view of Tonnerre teaches:
11. The instruction executing device of claim 10, 
wherein the executing unit is configured to save the consumer instruction in an issue queue (Sperber col 4 lines 21-25, lines 50-54, and Fig. 2: the execution in the front-end 300 of the uops, which are renamed at 400 and which include the second uop/consumer instruction, includes saving the second uop in the IDQ/issue queue at 330); and 
fetch the consumer instruction from the issue queue and execute the consumer instruction (Sperber Fig. 2: the execution of the uops, including the second uop/consumer instruction, include fetching the uops from the IDQ 330 and executing the uops at 240/220).
Sperber in view of Tonnerre does not explicitly teach:
wherein the register renaming table further comprises a ready mark of each corresponding virtual register, the ready mark indicating whether a value in the corresponding virtual register is ready; and
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state.
	However, Yung teaches:
a ready mark recorded in the register renaming table (col 10 lines 3-10 and col 11 lines 24-25: a status bit/ready mark is recorded in the map for each virtual register operands);
the ready mark indicating whether a value in the corresponding virtual register is ready (col 10 lines 3-10: the ready status indicates that the value in the physical register for the virtual register operands are ready for use)
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state (col 10 lines 62-64: the instruction that uses the operand is executed when the ready mark indicates a ready status).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation table of Sperber to include a status bit/ready mark as taught by Yung for indicating whether a value is ready for an instruction to be executed using the value. 
One of ordinary skill in the art would have been motivated to make this modification to efficiently indicate when operands are ready by using a single bit as opposed to implementations which may require checking more than a single bit to determine if an operand is ready, such as implementations which may require saving the value of an operand and comparing the value in the register with the saved value to determine when the operand has a new value.

	Regarding claim 18, Sperber in view of Tonnerre teaches:
18. The processor of claim 17, 
wherein the executing unit is configured to save the consumer instruction in an issue queue (Sperber col 4 lines 21-25, lines 50-54, and Fig. 2: the execution in the front-end 300 of the uops, which are renamed at 400 and which include the second uop/consumer instruction, includes saving the second uop in the IDQ/issue queue at 330); and fetch the consumer instruction from the issue queue and execute the consumer instruction (Sperber Fig. 2: the execution of the uops, including the second uop/consumer instruction, include fetching the uops from the IDQ 330 and executing the uops at 240/220) 
	Sperber in view of Tonnerre does not explicitly teach:
wherein the register renaming table further comprises a ready mark of each corresponding virtual register, the ready mark indicating whether a value in the corresponding virtual register is ready; and
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state.
	However, Yung teaches:
a ready mark recorded in the register renaming table (col 10 lines 3-10 and col 11 lines 24-25: a status bit/ready mark is recorded in the map for each virtual register operands);
the ready mark indicating whether a value in the corresponding virtual register is ready (col 10 lines 3-10: the ready status indicates that the value in the physical register for the virtual register operands are ready for use)
executing the consumer instruction when the ready mark of the corresponding virtual register associated with the consumer instruction in the register renaming table indicates a ready state (col 10 lines 62-64: the instruction that uses the operand is executed when the ready mark indicates a ready status).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation table of Sperber to include a status bit/ready mark as taught by Yung for indicating whether a value is ready for an instruction to be executed using the value. 
One of ordinary skill in the art would have been motivated to make this modification to efficiently indicate when operands are ready by using a single bit as opposed to implementations which may require checking more than a single bit to determine if an operand is ready, such as implementations which may require saving the value of an operand and comparing the value in the register with the saved value to determine when the operand has a new value.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,451,294 (hereinafter, Sperber) in view of US 2016/0350115 (hereinafter, Tonnerre) and Examiner’s Official Notice. 
	Regarding claim 6, Sperber in view of Tonnerre teaches:
6. The method of claim 5, wherein the register renaming of the producer instruction and the register renaming of the consumer instruction are not performed in the same processor cycle (Sperber col 7 lines 3-15: the first uop is received by the RAT/ALLOC in a clock cycle and the value of Ldst is assigned to the second uop, i.e the second uop is renamed, in a next clock cycle, which means that the first and the second uops are not renamed in the same clock cycle), and performing register renaming comprises: 
writing, for the producer instruction, a number of the corresponding virtual register and a number of the allocated first physical register (col 5 lines 4-12: the RAT/ALLOC logic writes the logical destination register and a pointer to the physical register in the translation array); and 
reading, for the consumer instruction, the number of the allocated first physical register to serve as the number of the third physical register designated for the corresponding virtual register and from which the value is taken (col 5 lines 4-12 and col 7 lines 7-15: the RAT/ALLOC logic reads the stored value of Ldst as the physical source, i.e. the pointer to the physical register mapped to Ldst is read as the physical source of the second uop).
	Sperber in view of Tonnerre does not explicitly teach writing the logical destination register and the physical register into a particular register and reading the physical register from the particular register.
	However, Examiner takes Official Notice of a register. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation array of Sperber to store the mapping of the logical destination register of a first uop into a register such that the logical destination register number and the physical register number it is mapped to is stored in a register. One of ordinary skill in the art would have been motivated to make this modification because registers are known in the art and storing the register mapping in a register would enable faster retrieval of the register mapping by the consumer instruction.

	Regarding claim 13, Sperber in view of Tonnerre teaches:
13. The instruction executing device of claim 12, wherein the register renaming of the producer instruction and the register renaming of the consumer instruction are not performed in the same processor cycle (Sperber col 7 lines 3-15: the first uop is received by the RAT/ALLOC in a clock cycle and the value of Ldst is assigned to the second uop, i.e the second uop is renamed, in a next clock cycle, which means that the first and the second uops are not renamed in the same clock cycle), and the register renaming unit is configured to write, for the producer instruction, a number of the corresponding virtual register and a number of the allocated physical register configured to save results (col 5 lines 4-12: the RAT/ALLOC logic writes the logical destination register and a pointer to the physical register in the translation array); and read, for the consumer instruction, the number of the allocated first physical register configured to save results to serve as the number of the third physical register designated for the corresponding virtual register and from which the value is taken (col 5 lines 4-12 and col 7 lines 7-15: the RAT/ALLOC logic reads the stored value of Ldst as the physical source, i.e. the pointer to the physical register mapped to Ldst is read as the physical source of the second uop).
Sperber in view of Tonnerre does not explicitly teach writing the logical destination register and the physical register into a particular register and reading the physical register from the particular register.
	However, Examiner takes Official Notice of a register. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation array of Sperber to store the mapping of the logical destination register of a first uop into a register such that the logical destination register number and the physical register number it is mapped to is stored in a register. One of ordinary skill in the art would have been motivated to make this modification because registers are known in the art and storing the register mapping in a register would enable faster retrieval of the register mapping by the consumer instruction.

	Regarding claim 20, Sperber in view of Tonnerre teaches:
20. The processor of claim 19, wherein the register renaming of the producer instruction and the register renaming of the consumer instruction are not performed in the same processor cycle (Sperber col 7 lines 3-15: the first uop is received by the RAT/ALLOC in a clock cycle and the value of Ldst is assigned to the second uop, i.e the second uop is renamed, in a next clock cycle, which means that the first and the second uops are not renamed in the same clock cycle), and the register renaming unit is configured to write, for the producer instruction, a number of the corresponding virtual register and a number of the allocated physical register configured to save results (col 5 lines 4-12: the RAT/ALLOC logic writes the logical destination register and a pointer to the physical register in the translation array); and read, for the consumer instruction, the number of the allocated first physical register configured to save results from the particular register to serve as the number of the third physical register designated for the corresponding virtual register and from which the value is taken (col 5 lines 4-12 and col 7 lines 7-15: the RAT/ALLOC logic reads the stored value of Ldst as the physical source, i.e. the pointer to the physical register mapped to Ldst is read as the physical source of the second uop).
Sperber in view of Tonnerre does not explicitly teach writing the logical destination register and the physical register into a particular register and reading the physical register from the particular register.
	However, Examiner takes Official Notice of a register. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the translation array of Sperber to store the mapping of the logical destination register of a first uop into a register such that the logical destination register number and the physical register number it is mapped to is stored in a register. One of ordinary skill in the art would have been motivated to make this modification because registers are known in the art and storing the register mapping in a register would enable faster retrieval of the register mapping by the consumer instruction.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183